DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 06/30/2022.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objection to specification, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1- - 14 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the command signal" in the first line on page 5 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 6, 8 and 9 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 7643428 (Dwekat) and US 20190200244 (Polepalli).
Regarding claim 1, Baxley teaches “A communications link status analyzer apparatus (signal analysis system 130 together with sensors 120 in FIG 1 with corresponding description. Also shown in FIG 2 – 6), comprising:
at least one radio systems interface (RSI) (Fig. 3 and par. 0071: at least one or more software-defined radios 335 with corresponding raw signal analysis engine 240; also hardware-defined radios 340) communicatively coupled to one or more communications assets (Fig. 3 and par. 0071: A plurality of antennas 210 and an antenna signal-switching network 310. Fig. 2 and par. 0062: Antenna 210. Additionally, as stated in paragraph 0033, the wireless devices 110 may also make use of the networks 150. Thus, in this embodiment, the antennas installed at those wireless devices 110 connected to the network 150 may also be considered as some of the “one or more communications assets”) associated with a host platform (Fig. 1 and 3: signal analysis system 130 with console 140), the RSI comprising one or more spectrum sensors configured to collect radio data associated with communications traffic received by the one or more communications assets (par. 0026: Sensors 120A-120E can collect and report radio frequency signals (the signals, representing “communication traffic” between different devices 110 in FIG 1, are received by the antennas 210 and thus are “associated with communications traffic received by the one or more communications assets”) within the surrounding electromagnetic environment. Par. 0080: the raw signal analysis engine 240 (“spectrum sensors”) may perform time-frequency analysis of the radio frequency signal 215 from a particular antenna 210. The time-frequency information from the radio frequency signal 215 may be encoded as a feature vector and time-frequency bins may be defined and the spectral intensity of the radio frequency signal 215 corresponding to each time-frequency bin may be represented within the feature vector.);
at least one data manager operatively coupled to the RSI (paragraphs 0124 – 0129 disclose various databases within the device. Therefore, any hardware and/or software responsible for writing/reading to and from these databases corresponds to the claimed “at least one data manager”)…”
“…one or more control processors operatively coupled to the at least one data manager (Fig. 3 and par. 0071 and Fig. 6: Various modules associated with the signal analysis system 130 may further process these receiver outputs. These modules may include, for example, space-time-frequency analysis 350, geolocation 355, pair-wise link association 360, data throughput estimation 365, device classification 370, and attack classification 375.), the one or more control processors comprising:
a link record (disclosed as set of feature vectors in paragraph 0066. A signal feature vector may be a set of values representing attributes of the signal. The attribute information can describe one or more signal features of a communicated signal within the radio frequency signals. Feature vectors may be passed from one stage of analysis or processing to another. At each step, attributes may be added or subtracted from the feature vector further refining the attributes of the particular signal. Such refinement of the feature vector may support identifying, classifying, or otherwise interpreting the content of the signal. During this hierarchical and/or iterative interpretation of the signal various modifiers or descriptors indicating features or attributes of the signal may be appended to the feature vectors at each processing step.);
a link analyzer (mapped to at least pair-wise link association module 360 and data throughput estimation module 365 in paragraphs 0071 and FIG 3 and 6) configured to:
identify at least one current link corresponding to a first communications port of the one or more communications assets and to a remote platform (paragraph 0116: The pair-wise link association module 360 may determine a link pair (“identify at least one current link”) of wireless devices 110. Generally a signal emanates from a source wireless device 110 and is intended for one or more destination wireless devices 110 (either source or destination wireless devices for the link represent “corresponding … to a remote platform”). The emitting device and a receiving device may constitute a link pair. The signal which was used to determine this link pair (“at least one current link”) was received through at least one antenna 210A…C (see FIG 3) which also represents “a first communications port of the one or more communications assets” thus providing “correspondence”. Alternatively or additionally, when some of the wireless devices 110 are connected to the network 150, as explained above and also in paragraph 0033 of Baxley, their antennas are being part of “one or more communications assets”, a particular antenna representing “a first communications port of the one or more communications assets”. Therefore, determination of the link pair between such connected device 110 and another device 110 would also meet this limitation);
identify platform data associated with at least one of the current link and the remote platform (paragraph 0118: space-time-frequency association may be used to perform a more nuanced evaluation for likely communication pairs. Signal pairing mechanisms such as time division duplexing (TDD), frequency division duplexing (FDD), or space division duplexing (SDD) may indicate communicating pairs of wireless devices 110. For example, if a first geolocation feature vector and a second geolocation feature vector both occupy the same frequency, but never at an overlapping time, it may be inferred that the wireless devices 110 associated with those vectors may be a communicating pair using TDD, which represents “platform data”. Paragraphs 0120 – 0123 also provides examples of various “platform data”, such as device and attack classification. Paragraph 0143: In block 740, the geolocation module 355 analyzes received signals to locate the position of wireless devices 110 within the electromagnetic environment, the position being another type of “platform data”. Paragraph 0119: The data throughput estimation module 365 can estimate an amount of data in each pairwise feature vector. By pairing the modulation feature values included in the pair-wise feature vector with the signal signature database entries, modulation and link analysis can provide a reasonably accurate estimate of the data throughput for each pair-wise feature vector.); and
update the link record with at least one of the current link and the platform data (paragraph 0144: In block 745, the pair-wise link association module 360 may determine a link pair of wireless devices 110. Feature vectors (“the link record”) successfully evaluated by the pair-wise link association module 360 may be appended (“update”) with a new set of feature vectors that contain the pairwise link information (update “with at least one of the current link”). Paragraph 0115: Resultant geolocation track data may be incorporated into the aggregate feature vector to create a feature vector that includes location data (update with “the platform data”). Paragraph 0119: An estimate of the data throughput for each signal may be added to each corresponding pair-wise feature vector (update with “the platform data”). The amended pair-wise feature vector may now be referred to as a data throughput feature vector.)…”
“…an operator interface configured to forward…” “…to an operator of the host platform (paragraph 0026: A console 140 can provide a user interface for configuring, controlling, or reviewing analysis results associated with the signal analysis system 130. Paragraph 0031: The console 140 can provide visualization features for use by security administrators to monitor the electromagnetic environment for wireless security threats.).”

Baxley does not disclose “the at least one data manager configured to store the collected radio data in one or more databases associated with the host platform”; “a propagation analyzer configured to generate at least one propagation forecast associated with a future state of the current link based on the platform data associated with the at least one of the current link and the remote platform, wherein the propagation forecast includes an event plan responsive to the command signal, wherein the event plan is configured to initiate an event mode of the host platform; and” that it is “the at least one propagation forecast” which is forwarded to the operator through the interface.

Dwekat teaches monitoring the status and forecasting the exhaust date of communications links. Initially, data ports are monitored corresponding to one or more communications links over a period of time. Next, utilization statistics are polled and stored in a database. Thereafter, an average and a rate of change are calculated using the utilization statistics. Based on these calculations, a date of exhaustion can be forecasted. (all of this in abstract) Col. 4 lines 10 – 14 state that a communications link can be a communications channel for transmitting data between two endpoints (which aligns with the communication links of Baxley). The method provides multiple steps for accurately determining whether a communications link is faulty. Col. 4 lines 36 – 41: communications links are referenced for utilization statistics over a period time. During the referencing stage for utilization statistics, the rate of data flow (which corresponds to data throughput of Baxley and “the platform data” of instant claim)), which is measured in Bits per sec, is sampled multiple times a day (thus, “based on the platform data associated with the at least one of the current link and the remote platform”). This also represents “configured to collect radio data associated with communications traffic”.  Col. 4 lines 47 – 48: After the utilization statistics have been referenced, the utilization statistics are stored in a database. This corresponds to “the at least one data manager configured to store the collected radio data in one or more databases associated with the host platform.” Col. 4 lines 54 – 57: the utilization statistics can be retrieved and processed for future calculations. The utilization statistics can be used to calculate an average and a rate of change using a trimmed set of data. Col. 5 lines 4 – 5: Upon calculation of the average and rate of change, a date of exhaustion for the communications links can be calculated. Also FIG 2 with corresponding description disclose a method for forecasting a date of exhaustion for a communications link 200. The hardware/software resources to perform the method represent “a propagation analyzer” which is “configured to generate at least one propagation forecast associated with a future state (i.e. exhaustion) of the current link based on the platform data associated with the at least one of the current link and the remote platform” since it is based on utilization statistics, such as rate of data flow. Col. 6 lines 54 – 67: From the comparison results, the expected date of the exhaustion for a communications link can be forecasted. The number of days remaining until a communications link is exhausted can be calculated by computing the number of days it takes for the calculated average corresponding the calculated average rate of growth to exceed a predetermined exhaust threshold value. Col. 7 lines 25 – 28: a graph tool showing the utilization statistics for monitoring the status of the communications links and forecasting the exhaust date of the communications links. In other words, presentation to the operator of the forecasted exhaust date (“the at least one propagation forecast”) is either implicitly present within the graph tool, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this presentation on the graphical user interface to the user of the system. Doing so would have been consistent with the stated purpose of letting the user know when the link utilization will reach exhaust threshold value.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dwekat method of storing collected radio data in a database and calculating forecasted exhaust date of communications links based on the collected data, in the system of Baxley for the links detected by the sensors. Doing so would have allowed not only to monitor communication between different entities but also to forecast their utilization into the future thus expanding capability of the system especially with respect to “own” wireless devices 110 which may be connected to the same network 150 shown in FIG 1 (see Baxley, paragraph 0033: the wireless devices 110 may make use of the networks 150.)

With respect to “wherein the propagation forecast includes an event plan responsive to the command signal, wherein the event plan is configured to initiate an event mode of the host platform”, Polepalli also teaches systems and methods for generating recommendations for achieving optimal cellular connectivity based on connectivity details and current and predicted future events.
Going back to Baxley, paragraph 0027 teaches that the wireless devices 110 (the communication traffic between which is sensed by the system) may use Wi-Fi, Bluetooth, Zigbee, mobile telephone, GSM, CDMA, satellite, LTE technology, or various other wireless communication technologies. Thus, cellular connectivity between the devices is within the scope of the disclosure. At least paragraphs 0031 and 0038 also teach that the system may be used for security purposes.
Now turning to Polepalli, the disclosed system, as stated in at least abstract, is directed for achieving optimal cellular connectivity. Further, paragraphs 0046 and 0077 teach that the disclosed system may be used in a network security device. Thus, the functioning and application of Baxley’s and Polepalli’s systems overlap in multiple aspects. Therefore, a person of ordinary skill in the art would have been motivated to look at Polepalli’s disclosure for additional useful features.
In this respect, Polepalli also teaches “configured to collect radio data associated with communications traffic (see at least paragraphs 0050: first set of data 116 can include real-time user reports pertaining to the connection status for the one or more wireless carriers, past and current connection behavior of the one or more wireless carriers, performance data metrics pertaining to the one or more wireless carriers)”, “the at least one data manager configured to store the collected radio data in one or more databases associated with the host platform (paragraph 0067: Database 220 may include data that is received and thereby stored for further use by system 102. Database 220 can store connection status data 222, user reporting data 224, performance data 226, current connection parameter values 228)”. Further, Polepalli teaches “the propagation forecast includes an event plan responsive to the command signal, wherein the event plan is configured to initiate an event mode of the host platform (paragraph 0056: an Internet feed being received by system 102 may enable system 102 to predict, that within the next few hours (e.g., three hours) a severe snowstorm is expected in the area that may last for a number of hours (e.g., five hours), and that during previous such instances the performance of carrier A was severely deteriorated while that of another wireless carrier (e.g., wireless carrier B) was deteriorated only marginally. Accordingly, system 102 can generate a recommendation for network controller 108 (“the propagation forecast includes an event plan”) to instruct modem 112 (“responsive to the command signal”) to switch from carrier A to carrier B three hours hence, and switchback to career A five hours thereafter (although this is not explicitly disclosed as “event mode”, this nevertheless corresponds to “the event plan is configured to initiate an event mode of the host platform” between the beginning and ending of the snowstorm). Similar information is disclosed in paragraph 0097 with respect to sporting event: an “event plan” is to be initiated between 6 PM and 9:30 PM during which the system would be in the “event mode” using wireless carrier B instead of the carrier A. Also see paragraphs 0114 – 0116 and 0120 with respect to “event plan” and “event mode”)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further utilize disclosed by Polepalli forecasting an “event plan” to initiate an “event mode”, in the system of Baxley and Dwekat. Doing so would have allowed to generate one or more recommendations to achieve optimal cellular connectivity, the recommendations including switching of carriers (see Polepalli, abstract) to avoid disruption/deterioration/congestion of the carrier presently being used (see Polepalli, paragraph 0114).

Regarding claim 2, Baxley teaches “wherein at least one of the host platform and the remote platform is a mobile platform (paragraph 0027: The wireless devices 110 (“at least one of … the remote platform”) may include smartphones, computers, wearable devices, automotive systems, avionics, all these being examples of “mobile platform”).”
Regarding claim 3, Baxley teaches “wherein the platform data is selected from a group including:
a signal strength associated with the communications traffic;
a frequency associated with the communications traffic (paragraph 0089: The time-frequency analysis module 410 can generate a set of frequency-domain data vectors for each radio frequency signal 215. The spectrum intensity for each time-frequency bin associated with the frequency-domain data vectors may be encoded as dimensions of feature vectors for each of the radio frequency signals 215.); and
a transmission mode associated with the communications traffic (as was explained above in the rejection of claim 1, paragraph 0118: space-time-frequency association may be used to perform evaluation for likely communication pairs. Signal pairing mechanisms such as time division duplexing (TDD), frequency division duplexing (FDD), or space division duplexing (SDD) may indicate communicating pairs of wireless devices 110. For example, if a first geolocation feature vector and a second geolocation feature vector both occupy the same frequency, but never at an overlapping time, it may be inferred that the wireless devices 110 associated with those vectors may be a communicating pair using TDD, which represents “platform data” as well as “a transmission mode associated with the communications traffic”. Feature vectors successfully evaluated by the pair-wise link association module may be appended with a new set of feature vectors that contain the pairwise link information. Also paragraph 0121 regarding determination of different modes of communication including duplexing such as TDD, FDD, SDD, or other such duplexing. Paragraph 0165 regarding different types of duplexing which represent “transmission mode”).”
Regarding claim 4, Baxley teaches “wherein the platform data includes timing data corresponding to at least one of the current link and the remote platform (paragraph 0080: the raw signal analysis engine 240 may perform time-frequency analysis of the radio frequency signal 215 from a particular antenna 210. The time-frequency information from the radio frequency signal 215 may be encoded as a feature vector. Paragraph 0090: data vectors can be plotted to show the time-frequency energy in the RF environment. Paragraphs 0099 and 0101: time-frequency plots 520. Paragraph 0100: The raw digital signal plot 510 can visualize a signal amplitude (such as voltage, current, power, or so forth) as a function of time. Also paragraph 0118 with regards to TDD conditions. All of the above represent “timing data corresponding to at least one of the current link and the remote platform”).”
Regarding claim 5, Baxley in combination with Dwekat teaches or fairly suggests “wherein: the at least one propagation forecast includes at least one designation of the current link as an obsolete link (first, the specification of instant application defines “obsolete link” as the link determined to be of low present or future viability (see spec. paragraph 0047). In view of this, Dwekat, col. 6 lines 54 – 67: From the comparison results, the expected date of the exhaustion for a communications link can be forecasted. The number of days remaining until a communications link is exhausted can be calculated by computing the number of days it takes for the calculated average corresponding the calculated average rate of growth to exceed a predetermined exhaust threshold value. As a result, a communications link technician could take all the necessary precautions to replace the communications link in a timely manner. Col. 6 lines 22 – 25: a warning can be sent to a user to replace a communications link, if the current exhaust value exceeds a predetermined exhaust threshold value. In other words, by sending a warning with respect to a particular communications link, the link is thus designated as to be replaced which is the same as recited by the claim “obsolete” since it is no longer viable or would no longer be viable in nearest future. Similar information is contained in col. 6 lines 40 – 50: based on determination, a warning can be sent to a user to replace the communications link.); and the link analyzer is configured to remove the obsolete link from the link record (although this specific limitation is not disclosed, it would have been obvious to a person of ordinary skill in the art at the effective filing date that, upon replacement of the link which was previously found to be in exhaust state or reaching an exhaust state in nearest future (“the obsolete link”), to remove the information regarding the link from the record as no longer current. Doing so would have allowed to keep the information within the database and for presentation to the operator most updated.).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 7643428 (Dwekat) and US 20190200244 (Polepalli) as applied to claim 1 above, and further in view of US 20060291580 (Horvitz).
Regarding claim 6, Baxley does not teach “wherein: the at least one propagation forecast includes best path information associated with at least one of the current link and the remote platform.”
Horvitz in FIG 7 and paragraph 0166 teaches a method for determining the expected utility of a communication between transmitter and receiver (each corresponding to claimed “the remote platform”) and for selecting a channel based on the highest expected utility. At 710, a potential communication channel is identified from one or more available communication channels. The potential communication channel may be currently available and/or it may be available at one or more points of time in the future (corresponds to a link pair of Baxley and “the current link” of instant claim). At 720, the expected utility of a communication via the potential communication channel is computed. Such utility may depend, for example, on the reliability of the channel, and the context and preferences of the communicating parties. This is repeated for all the available channels. At 740, based on the expected utilities determined at 720, the channel with the greatest expected utility can be identified, and, in one example of the present invention, a communication via that channel can be commenced (“the at least one propagation forecast includes best path information”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Horvitz determination of best channel between two communicating transceivers, in the system of Baxley. Doing so would have maximized the expected utility of the communication (see Horvitz, paragraph 0168) and increased reliability of communication especially with respect to “own” wireless devices 110 which may be connected to the same network 150 shown in FIG 1 (see Baxley, paragraph 0033: the wireless devices 110 may make use of the networks 150.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160127392 (Baxley) in view of US 7643428 (Dwekat) and US 20190200244 (Polepalli) as applied to claim 1 above, and further in view of US 20180332563 (Sihlbom).
Regarding claim 8, Baxley teaches “wherein the host platform is a first host platform in the event mode (please see explanation in the rejection of claim 1 above)…” 
Baxley does not teach “the one or more communications assets are configured to: periodically transmit at least one first beacon signal; and receive at least one second beacon signal transmitted by the at least one remote platform.”
Sihlbom teaches a system which can be applied to practically any type of communication network (see paragraph 0172). FIG 2 and paragraphs 0063 – 0064 teach node 215-a may be connected to a core network and may broadcast beacons on one or more of its radios (“the one or more communications assets are configured to: periodically transmit at least one first beacon signal”). For example, two radios of node 215-a may be configured to transmit beacons to node 215-b and node 215-c. Two other radios of node 215-a may be configured to scan (listen) for beacons from node 215-d and node 215-e (“and receive at least one second beacon signal transmitted by the at least one remote platform”). Similarly, paragraphs 0075, 0077, 0079 teach mutual transmission of beacons from one device to another.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Sihlbom method of transmitting and receiving beacon signals, in the system of Baxley. Doing so would have allowed to characterize a quality of a potential communication link between the nodes (see Sihlbom, paragraph 0005).
With respect to the requirement that this process is performed in “the event mode”, the regular operation and “the event mode” are disclosed by the combination of Baxley and Polepalli. Sihlbom does not place any restrictions on when (e.g. modes) the disclosed operation can be performed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission and reception of beacons in any mode of operation (thus including “the event mode”) with the purpose of characterizing quality of a potential communication link under any operational mode.

Allowable Subject Matter
Since independent claim 10 has been amended to include the limitations of dependent claim 12 indicated as being allowable over the prior art of record in the previous office action, claim 10 is allowed. Claims 11, 13 and 14 are allowed over the prior art of record because they depend from an allowed claim.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648